Citation Nr: 1145886	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from August 1963 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a August 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Procedural History

In a November 2010 decision, the Board adjudicated the Veteran's claim for an increased initial evaluation for posttraumatic stress disorder (PTSD) and, in that decision, determined that referral for TDIU was not warranted.  The Veteran then appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court) and, in June 2011, the Court issued an order granting a Joint Motion for Partial Remand (Joint Motion), vacating and remanding only the portion of the Board's decision regarding TDIU for further consideration.  As the Veteran expressly abandoned the issue of an increased initial evaluation for PTSD (see June 2011 Joint Motion at 1), the issue on appeal has been modified as reflected above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's determination that referral for TDIU is not warranted was vacated by the June 2011 Joint Motion.  Specifically, the Joint Motion found that while the Veteran has been employed as a woodcutter throughout the period on appeal, the Board failed to adequately address whether such employment constitutes gainful, or more than marginal, employment.  See 38 C.F.R. § 4.16(a).  

The Board notes that even though the Veteran did not specifically claim entitlement to TDIU, the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

In the instant case, the record is currently unclear as to whether the Veteran's employment as a woodcutter constitutes "marginal employment," described as existing when the claimant's "earned annual income does not exceed...the poverty threshold."  See 38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  As such, on remand, the Veteran should be requested to provide appropriate financial information to determine whether his current employment constitutes more than marginal employment.  Following receipt of this information, the a medical opinion should be obtained to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide all available information regarding his annual income during the current appeal period, commencing December 13, 2001.  The Veteran should also be requested to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Following receipt of the above records, schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 
	A) The VA examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability. 
	B) The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, either singly or in combination, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 
	C) If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.
 
3.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU rating based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


